ACCEPTED
                                                                                                 04-15-00100-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           6/30/2015 11:30:03 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK




                                                                              FILED IN
                         Nicholas “Nico” LaHood                        4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                           Criminal District Attorney                  6/30/2015 11:30:03 AM
                                   Bexar County, Texas                     KEITH E. HOTTLE
                                                                                Clerk
June 30, 2014

Honorable Keith E, Hottle, Clerk
Fourth Court of Appeals District
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

                     RE:    Brandon Master v. The State of Texas
                            Appellate Case No. 04-15-00100-CR
                            Trial Court Case No. 2010-CR-4791W
Dear Mr. Hottle:

The Appellant’s counsel in the instant case has filed a brief pursuant to Anders v.
California, 386 U.S. 738,87 S. Ct. 1402,18 L. Ed. 2d 493 (1967). It is asserted therein
that no reversible error exists in the instant case. The State waives the right to file an
Appellee’s brief in response at this time, however, stands ready to respond should the
Court find it necessary.

Thank you in advance for your consideration.

Sincerely yours,


/S/ Laura Durbin
LAURA DURBIN
Assistant Criminal District Attorney
Bexar County, Texas
Paul Elizondo Tower
101 W. Nueva
(210) 335-2411
S.B.N. 24068556                                   cc:    Richard B. Dulany, Jr.
                                                         Assistant Public Defender
                                                         101 W. Nueva, Suite 370
                                                         San Antonio, Texas 78205
Attorney for the State

       Paul Elizondo Tower – 101 W. Nueva St., Fourth Floor - San Antonio, Texas 78205
                                      (210) 335-2311
                          For Victim Assistance call (210) 335-2105